¶18 (concurring) — I concur with the majority but write to further explain that a similar program could be easily implemented which would be valid. A hotel owner may constitutionally require that prospective patrons consent at registration to a fully disclosed waiver of their claim to registry privacy as a condition of renting a room. This may be done as part of a cooperative program with police, which will serve to protect all guests. After disclosure of the owner’s agreement to make the registry available to the police, any patron may refuse to register. He would then be welcome to find other accommodations. This approach recognizes the interests of hotel owners, other guests, and of law enforcement, while protecting each patron’s recognized privacy right to be free of a random, suspicionless search. Since there was no such full disclosure of the program here, I concur.
J.M. Johnson, J.
*132Analysis
¶19 Article I, section 7 of the Washington Constitution provides that “[n]o person shall be disturbed in his private affairs, or his home invaded, without authority of law.” The majority has correctly analyzed why a random, suspicionless search of registry records in this case should be treated as an invasion of private affairs. However, the majority did not adequately analyze the disclosure element as currently provided by the Lakewood Crime-Free Hotel Motel Program (Crime Free Program)7 and alternatives that would easily satisfy the important constitutional concerns, which I share.
¶20 A Crime Free Program is not per se unconstitutional, although here inadequate disclosure regarding the program *133made the revealing of guests’ identification to police impermissible. It is true that every patron has the right to be free from warrantless searches, which are “unreasonable per se.” State v. Hendrickson, 129 Wn.2d 61, 70, 917 P.2d 563 (1996). Consent, however, is one of the many narrow exceptions to the search warrant requirement. The State bears the burden of establishing exception and did not do so here. Id. at 71. However, a patron may consent to waive this constitutional right if the consent is knowing and voluntary. Id.
¶21 Here, there was no knowing and voluntary consent. Thus, I disagree with the dissent’s contention that guests at the Golden Lion Motel “were on notice that their registry information might be relevant to crime prevention efforts.” Dissent at 139. It is true that the rules of the program were posted. The posting noted only that all guests “must be registered with the front desk” and “must provide a valid picture [identification].” Pl.’s Ex. 1. The notice did not tell prospective guests that their identification would be provided to police. However, the dissent strains mightily to reconcile the innocuous posting provisions to conclude that registering for a room “voluntarily exposes the information and surrenders any right [of the individual] to claim it is protected under article I, section 7.” Dissent at 140. As posted, the Crime Free Program posters are too vague to accomplish the necessary knowing waiver. They do not put the prospective patron on notice that their records are available to be searched at the whim of law enforcement. However, if such notice were provided, waiver could be found.
¶22 The facts are in contrast with our decision in State v. McKinney, 148 Wn.2d 20, 60 P.3d 46 (2002). In that case, the persons voluntarily provided information to the Department of Licensing in order to be licensed to operate a vehicle on our roads. Id. at 31. We concluded that it is understood that law enforcement has access to such driver’s *134license records.8 See id. at 30. This generally understood access to licensing records is very different from the perceived privacy at the records of a hotel registry. When a guest hands over a picture identification to the front desk clerk, it is unreasonable to conclude that he or she hands over his or her constitutionally protected privacy rights, especially where there is no explicit notice of the availability to police of such records.
¶23 It must be recognized, however, the Crime Free Program is beneficial to motel owners because it offers a structure through which they cooperate with law enforcement and assure better security for all their motel guests. See Br. of Resp’t at 9. Motel owners voluntarily joined the Crime Free Program in order to reduce the proliferation of drugs, prostitution, and crime that threaten to destroy their businesses and imperil other innocent guests. Id.
|24 The constitutional rights of all patrons and the property rights of motel owners can be harmonized through use of proper disclosure resulting in knowing, voluntary consent. The disclosure should accurately disclose the basic operation of the Crime Free Program (e.g., “your registration records will be available for review by law enforcement personnel”). If patrons do not consent, they are free to take their business to a less concerned proprietor at the local “no-tell” motel. Such an approach is not inherently coercive due to the ubiquitous nature of lodging options.9
¶25 The dissent cites several historical precedents in this court: cases in which guest registry evidence had been admitted without any claim that a privacy interest had *135been invaded. Dissent at 137-38. This history is certainly relevant, and we recognize that the original meaning of constitutional concepts may inform our understanding and interpretation. Nevertheless, when both sides of the argument have strong merit, the scales must tip in favor of the constitutionally protected individual right.
¶26 In this case, a simple disclosure would give patrons notice that their registration information will be subject to law enforcement review. This knowing and voluntary waiver of a patron’s protected private affairs is required to cure the article I, section 7 constitutional defect and allow owners and law enforcement to continue the program.
Conclusion
¶27 I concur with the majority that hotel registration records, including individual identities, are protected under article I, section 7. However, there is also an important interest in deterring crime, and hotel owners have a legitimate interest in reducing criminal acts committed on their property and assuring guests that the premises are safe. Proper disclosure, and the knowing and voluntary consent of patrons, would cure any constitutional defect in the Crime Free Program.

 The Crime Free Program rules, which were posted in the Golden Lion Motel, state the following:
Welcome. As a guest of our facility we ask that you read, understand and follow our rules during your stay. These rules help us to make your stay safe and enjoyable. If you have any questions about these rules, please ask a member of our staff. Enjoy your stay.
• All adult guests must be registered with the front desk. Tb register guests must provide a valid picture [identification]. They must also register the make and license number of their vehicle.
• Quiet hours are from 9:00 PM to 6:00 AM.
• The volume of visitors and telephone calls will be limited to a reasonable number.
• Only registered guest or visitors who are cleared through the night manager will be allowed on the premises during quiet hours.
• Visitors who remain after 9:00 PM will be required to provide a valid picture [identification], be logged in by the night manager and must also register their vehicles with the front desk.
• All visitors must depart by 12:00 AM.
• Motel staff will check each room for room serviceability daily.
• No hazardous or illicit materials or criminal activity are allowed anywhere on the premises.
Failure to follow these and any other posted rules will result in termination of your room rental. Thank you for your understanding.
Pl.’s Ex. 1.


 “The driving public is well aware that vehicle and driver licensing procedures require disclosure of such information, and it is unlikely that a citizen would expect this information is not available for law enforcement purposes.” McKinney, 148 Wn.2d at 30.


 This method does not raise the same coercion concerns found in, for example, “knock and talk” warrantless searches. See State v. Ferrier, 136 Wn.2d 103, 115, 960 P.2d 927 (1998). There is a fundamental difference between requesting consent to search a home and requesting consent to access hotel records. Specifically, when police obtain consent to search a home pursuant to a “knock and talk,” they go through private belongings and affairs without restriction. State v. Khounvichai, 149 Wn.2d 557, 564, 69 P.3d 862 (2003).